Execution Version

CONSENT AND ACKNOWLEDGMENT TO INCREASE NO. 1 UNDER
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS CONSENT AND ACKNOWLEDGMENT TO INCREASE NO. 1 UNDER FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT (this “Consent”) dated as of August 9, 2011, is
entered into among GLADSTONE BUSINESS LOAN, LLC, as Borrower (the “Borrower”),
GLADSTONE MANAGEMENT CORPORATION, as Servicer (the “Servicer”), KEYBANK,
NATIONAL ASSOCIATION, BRANCH BANKING AND TRUST COMPANY (“BB&T”) and ING CAPITAL
LLC (“ING”), as Lenders (collectively, the “Lenders”), KEY EQUIPMENT FINANCE
INC. (“KEF”), BB&T and ING, as Managing Agents (in such capacity, collectively
the “Managing Agents”) and KEF, as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the “Credit Agreement” referred to
below.

PRELIMINARY STATEMENTS

A. Reference is made to that certain Fourth Amended and Restated Credit
Agreement dated as of March 15, 2010 by and among the Borrower, the Servicer,
the Lenders, the Managing Agents and the Administrative Agent (as amended,
modified, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”).

B. The Borrower has requested, and the Lender indicated below has agreed to
provide, an increase in the Facility Amount in the amount of $10,000,000, upon
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Increase. Pursuant to Section 2.3(c) of the Credit Agreement, and
subject to the satisfaction of the conditions set forth in Section 3 below, the
Borrower hereby requests an increase in the Facility Amount of $10,000,000 (the
“Increase”). ING hereby consents to such Increase and agrees to provide 100% of
the Increase pursuant to a corresponding increase in its Commitment. Each of the
Lenders party hereto hereby acknowledge such Increase and waive (i) the delivery
of the pro forma calculation required pursuant to Section 2.3(c)(x) of the
Credit Agreement, and (ii) the notice, timing and allocation requirements under
Section 2.3(c) of the Credit Agreement which would otherwise pertain thereto.

The revised Commitments of the Lenders are set forth on Exhibit A attached
hereto.

SECTION 2. Representations and Warranties. The Borrower and the Servicer each
hereby represents and warrants to each of the other parties hereto, that:

(a) this Consent constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms;

(b) on the date hereof, before and after giving effect to this Consent no Early
Termination Event or Unmatured Termination Event has occurred and is continuing;
and

(c) each of the conditions to the effectiveness of the Increase set forth under
Section 2.3(c) of the Credit Agreement shall have been satisfied or waived.

SECTION 3. Conditions Precedent. This Consent shall become effective on the
first Business Day (the “Effective Date”) on which the Administrative Agent or
its counsel has received counterpart signature pages of this Consent, executed
by each of the parties hereto.

SECTION 4. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Consent, (i) each reference in the Credit
Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the Credit
Agreement as amended or otherwise modified hereby, and (ii) each reference to
the Credit Agreement in any other Transaction Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Credit Agreement as amended or otherwise modified
hereby.

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of the Credit Agreement, of all other Transaction Documents
and any other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Consent shall not operate
as a waiver of any right, power or remedy of the Administrative Agent, any
Managing Agent or any Lender under the Credit Agreement or any other Transaction
Document or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, in each
case except as specifically set forth herein.

SECTION 5. Execution in Counterparts. This Consent may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Consent by
telecopier shall be effective as delivery of a manually executed counterpart of
this Consent.

SECTION 6. Governing Law. This Consent shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Headings. Section headings in this Consent are included herein for
convenience of reference only and shall not constitute a part of this Consent
for any other purpose.

SECTION 8. Fees and Expenses. The Borrower hereby confirms its agreement to pay
on demand all reasonable costs and expenses of the Administrative Agent,
Managing Agents or Lenders in connection with the preparation, execution and
delivery of this Consent and any of the other instruments, documents and
agreements to be executed and/or delivered in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel to
the Administrative Agent, Managing Agents or Lenders with respect thereto.

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed by their respective officers as of the date first above written.

GLADSTONE BUSINESS LOAN, LLC



      By:        

Name:
Title:



      GLADSTONE MANAGEMENT CORPORATION



      By:        

Name:
Title:

1

KEY EQUIPMENT FINANCE INC., as Administrative Agent and a Managing Agent



      By:        

Name:
Title:

KEYBANK, NATIONAL ASSOCIATION, as a Lender



      By:        

Name:
Title:

2

BRANCH BANK AND TRUST COMPANY, as a Lender and a Managing Agent



      By:        

Name:
Title:

3

ING CAPITAL LLC, as a Lender and a Managing Agent



      By:        

Name:
Title:

Exhibit A

         
Lender
  Commitment
 
       
KeyBank National Association
  $ 75,000,000  
 
       
Branch Banking and Trust Company
  $ 27,000,000  
 
       
ING Capital LLC
  $ 35,000,000  
 
       

4